* Corpus Juris-Cyc. References: Bills and Notes, 8CJ, p. 511, n. 90.
Appellee brought this action against appellants in the circuit court of Alcorn county, on a promissory note for one thousand dollars, with interest, and attorney's fee provided in the note, and recovered a judgment for the amount sued for. At the conclusion of the evidence the court directed a verdict and judgment for the appellee. From that judgment appellants prosecute this appeal.
The note sued on is for one thousand dollars, payable to the order of W.C. Lacy at the First National Bank of Corinth, in this state. It bears interest at the rate of six per cent. per annum from date until paid, and provides for the payment by the makers of reasonable attorney's fee if the note is not paid at maturity and placed in the hands of an attorney for collection. The note is negotiable in form, and was signed by appellants, McAnge and Galtney, and also by C.A. Oliver, not sued. The consideration for the execution of the note was stock in the Triple Mountain Copper Company, purchased by the makers of the note from W.C. Lacy, to the order of whom the note was made payable. Appellants defended on the ground that the consideration of the note was *Page 474 
worthless. While appellee based his right to recovery upon the ground that it was a negotiable instrument, and that he was the purchaser thereof before maturity for value without notice of any defect in the title to the note; in other words, a holder in due course. The evidence on behalf of appellee, if true, established the following facts: That appellee purchased the note before its maturity from one P.V. Channel, that he paid Channel value therefor (one thousand dollars less the usual discount), the name W.C. Lacy, to the order of whom the note was payable, being indorsed on the back thereof, and that, when appellee purchased the note, he had no notice of any defect in the title thereto. These facts were testified to by appellee as a witness in his own behalf. Appellee, on cross-examination, admitted that, when he purchased the note from Channel he knew that the consideration for which the note was given was stock in the Triple Mountain Copper Company, and that the stock at the time of the trial was worthless. But he denied that he knew the stock was worthless when he purchased the note from Channel or when the note was executed. The only other witness who testified was C.A. Oliver, one of the makers of the note, who was introduced as a witness on behalf of appellants. Oliver's testimony, taken most strongly for appellants, tended to show that appellee had made statements to the witness that appellee knew that the copper stock for which the note was given was worthless at the time appellee purchased the note from Channel. There was no testimony which fairly tended to show that, when appellee purchased the note from Channel, he knew that the copper stock was worthless when the note was executed. Appellee testified further, and his testimony to that effect was not disputed, that he purchased notes given in payment for this copper company's stock both before and after he purchased the note here involved, paying a valuable consideration for such notes. *Page 475 
Appellants contend that, if the copper stock was worthless when appellee purchased the note from Channel and appellee knew that to be a fact at the time he purchased the note, those facts constitute a defense to the note under sections 56 and 58 of the Negotiable Instruments Act (sections 2634 and 2636, Hemingway's Code). We do not so construe the Negotiable Instruments Act. The evidence shows without conflict that the copper stock had a value when the note was executed. The fact that it had no value when appellee purchased the note in question and that appellee was cognizant of that fact, is no defense to the note. It would be no defense as between the original parties. Lacy, the seller of the stock, to whose order the note was made payable, did not warrant either expressly or impliedly that the stock would continue valuable. The only warranty made by Lacy was that the stock had a value when the note was executed. We think, therefore, that the fact, if it be a fact, that when appellee purchased the note he knew that the consideration had become valueless, is wholly immaterial. It follows from these views that there was no issue for the jury, and the trial court committed no error in directing a verdict for the appellee.
Affirmed.